             Case 3:21-cr-00130-RBM Document 20 Filed 01/28/21 PageID.31 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judg__ment in a Criminal Petty Case (Modified)                                                                         Page 1 ofL



                                                       UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                                       V.

                             Ismael Hernandez-Lopez                                      Case Number: 3:21-cr-0130

                                                                                         Sebastian Llewellyn Swain-Gil
                                                                                         Defendant 's Attar.


REGISTRATION NO. 19401509
                                                                                                                       FILED
THE DEFENDANT:
 0 pleaded guilty to count(s) 1 oflnformation
 •                .
      was found gmlty to count(                              S)
                                                                                                               I   I
                                                                                                                        JAN 2 8 2021

                                                                                                                  CLERK, U.S. OISTRICT~U
                                                                                                               SOUTHERN DISTRICT 0~
                                                                                                                                            fit
      after a plea of not guilty.                                               BY                          TY 1

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                    Nature of Offense                                                      Count Number(s)
8:1325(a)(l)                                       IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                               1

 D The defendant has been found not guilty on count( s)
                                                                                  -------------------
 IZI Count( s) 2 of Information                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                          "'~,, TIME SERVED                         • _________ days
                                          ,/       '
IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, January 28, 2021
                                                                                 Date of Imposition of Sentence

                  .,.,   i       ,, • .....,   :

Received          / ·_ .. -~-.l.               j.,,,,, ___
              DU~K.1                  I
                                                                                 ~~GRO
                                                                                 UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                   3:21-cr-0130
